Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 10, 12, 13, 28 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turovskiy et al (7,311,703).
	Turovskiy et al provides a device for delivering electromagnetic energy to tissue comprising an elongate body (312) having proximal and distal ends and a lumen (316), an antenna located within the lumen (not shown in Figures 13A and 13B, but 316 is defined as an antenna lumen as stated in column 13, lines 12-15).  The antenna is used to radiate microwave energy for ablation purposes.  Two cylindrical members (318,320) are disposed laterally from the antenna, each having a distal end segment secured to the elongate body distal end (314).  See Figure 13B, for example.  
	Regarding claim 3, the two cylindrical members are affixed together within the distal segment (314) as seen in Figure 13B.  Regarding claims 7 and 8, the cylindrical members are tubes for transporting a fluid to/from the distal segment.  See column 13, lines 40-50, for example.  Regarding claim 12, the antenna is a coaxial transmission cable (col. 6, lines 42-45).  Regarding claim 13, the outer conductor is affixed to the 
	Regarding claim 10, Turovskiy et al disclose a device for delivering energy as addressed above comprising an elongate body, an antenna within a lumen (316), and an elongate cylindrical member (318,320) comprising tubes and secured to the distal end segment laterally from the antenna (Figure 13B).  Both tubes (318,320) are configured to provide a conduit for fluid delivery to the body in which the target tissue is located.  
	Regarding claim 28, Turovskiy et al disclose the device addressed above comprising an elongate body (312) having proximal and distal ends and a lumen (316), an antenna located within the lumen and configured to ablate tissue, cylindrical members (318,320) located laterally from the antenna and the distal end of the elongate body comprising a rigid spacer (314) within which the antenna (and the cylindrical members) is received.

Claims 1, 3-5, 7-10, 12, 13 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasevich et al (5,057,106).
Kasevich et al provide a device for delivering electromagnetic energy to tissue comprising an elongate body (1) having proximal and distal ends and at least one lumen therein, an antenna (11) located within the at least one lumen and configured to emit microwave energy for tissue ablation, and two cylindrical members (9,10) disposed laterally from the antenna and having distal ends secured to the elongate body distal end (i.e. within the balloon).

Regarding claim 10, Kasevich et al provide the device as above comprising an elongate body, an antenna located in a lumen of the elongate body for delivering microwave energy for ablation and at least one cylindrical member (10) dispose laterally from the antenna, the cylindrical member comprising a tube configured to provide a conduit for fluid to the body in which the target is located (Figure 1, arrows show flow of fluid).


Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gough et al (5,672,174).
Gough et al provide a method of ablating a tumor comprising inserting a directional microwave ablation device (16’ – Figure 2, and col. 6, line 10 discloses the antenna is a microwave antenna) into a tumor, emitting electromagnetic energy to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy et al (‘703) in view of the teaching of Deshpande (2012/0303022).
Turovskiy et al disclose the device comprising an elongate body having proximal and distal ends and a lumen, an antenna located within the lumen and at least one cylindrical member disposed laterally of the antenna as addressed with respect to claim 1 above.  Turovskiy et al fail to disclose the elongate body is made from a synthetic resin material.
The examiner maintains that those of ordinary skill in the art are obviously familiar with the variety of materials that may be used to make medical catheter devices.  In particular, Deshpande discloses another catheter device and expressly teach the catheter may be made from a synthetic resin material, such as polyurethane, which is commonly known in the art.  See, for example, paragraph [0038].
To have formed the Turovskiy et al elongate body (i.e. catheter) from a synthetic resin material would have been an obvious consideration for one of ordinary skill in the 
Regarding claim 51, Turovskiy et al teaches the elongate body has adjacent lumens separated by a wall structure.  See, for example, Figures 13A and 13B.

Claims 29-31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Turovskiy et al (‘703) in view of the teaching of Prakash et al (2003/0195499).
Turovskiy et al disclose a method of ablating tissue comprising inserting a device as discussed with respect to claim 1 into the body and positioning the device antenna adjacent to tissue to ablate tissue.  See Figures 9A and 9B, for example, which show the device being inserted into a tumor (232).  Turovskiy et al fail to disclose the method step of inserting a plurality of devices  surrounding the outside of a tumor.
Prakash et al disclose another microwave antenna device for the ablation of tissue, and specifically disclose providing the antenna device a curved shape such that the antenna may surround a tumor.  See, for example, Figure 2Q.  Additionally, Prakash et al disclose providing multiple antenna devices (Figures 3A-3C) to more completely surround tumorous tissue for treatment with ablation energy.
To have provided the Turovskiy et al system with multiple ablation antennas to surround a tumor mass and ablate the tumor from the outside toward the center of the tumor would have been an obvious consideration for one of ordinary skill in the art since Prakash et al fairly teach that it is known to use multiple ablation antennas for ablating a tumor.

Regarding claim 35, Turovskiy et al disclose the device of claim 1 as essentially recited in the claim as well as the step of positioning the device into tissue and activating the antenna to ablate tissue.  Turovskiy et al is silent with respect to a method of cutting or cauterizing tissue with RF energy as recited in the claim.
Prakash et al, as addressed above, disclose an analogous microwave antenna device for ablating tissue, and in particular teach that it is known to facilitate insertion of the antenna device into tissue by delivering RF energy from a device tip.  See, for example, paragraphs [0106-0107].
To have provided the Turovskiy et al device and method with an RF tip electrode to facilitate RF cutting or cauterizing during the procedure would have been an obvious consideration for one of ordinary skill in the art at the time of the invention given the teaching of Prakash et al.

Claims 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasevich et al (‘106) in view of the teaching of Brucker et al (5,500,012).

The examiner maintains that it is generally well-known in the art to use fiber optic sensors and thermocouples to sense temperature in medical systems.  Brucker et al is cited as being another ablation catheter system that uses a microwave antenna to deliver ablation energy to tissue.  Brucker et al also disclose providing a tubular member (180) located laterally from the antenna device (Figure 11) to provide temperature sensing during microwave ablation.  It is noted that Brucker et al specifically teach that thermocouples, thermistors and optical temperature sensors may be interchangeably used to monitor temperature during ablation.  See, for example, column 8, lines 45-50.  Brucker et al also disclose sensing temperature at varying distances from the antenna, similar to Kasevich et al.
To have provided the Kasevich et al device with a conductive thermocouple comprising a wire as the temperature sensing means in lieu of the optical fiber sensing means would have been an obvious modification for one of ordinary skill in the art since Brucker et al fairly teach that it is known to substitute thermocouple temperature sensors for optical temperature sensors in microwave ablation catheters.
Regarding claim 11, Brucker et al disclose the use of a thermocouple, as well as shielding the thermocouple from the ablation energy source (col. 6, lines 15-20).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kasevich et al (‘106) in view of the teaching of Deshpande (2012/0303022).

The examiner maintains that those of ordinary skill in the art are obviously familiar with the variety of materials that may be used to make medical catheter devices.  In particular, Deshpande discloses another catheter device and expressly teach the catheter may be made from a synthetic resin material, such as polyurethane, which is commonly known in the art.  See, for example, paragraph [0038].
To have formed the Kasevich et al elongate body (i.e. catheter) from a synthetic resin material would have been an obvious consideration for one of ordinary skill in the art at the time of the invention, particularly since Deshpande fairly teaches it is known to use synthetic resins, such as polyurethane, for forming catheter bodies.

Claims 40-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kasevich et al (‘106) in view of the teaching Deshpande (‘022) and further in view of the teaching of Brucker et al (5,500,012).
Regarding claim 40, Kasevich et al discloses the device comprising an elongate body, a plurality of lumens, an antenna in one of the lumens and a laterally disposed additional lumens.  Kasevich et al fails to teach the elongate body is formed from a synthetic resin, or the use of an electrically conductive sensor.
As addressed previously, Deshpande teaches the known use of using a synthetic resin for forming a catheter device.  Also addressed previously, Brucker et al teach the 
Regarding claim 41, the elongate body of Kasevich et al comprises three lumens (Figure 2).  Regarding claims 42 and 43, see again Figure 2 which shows the wall portions as claimed.  Regarding claims 44-46, Brucker et al disclose providing multiple temperature sensors on opposite sides of an ablation antenna, the sensors comprising wires and located within a tubular element extending through a lumen in the catheter.  Regarding claim 47, Kasevich et al disclose providing fluid from one of the lumens (10).  Regarding claim 48, Kasevich discloses a sensor to detect a condition associated with the tissue (e.g. temperature), and Brucker et al provide the teaching of using a conductive wire located within a tube that shields the sensor from the ablation antenna.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Kasevich et al (‘106) in view of the teachings Deshpande (‘022) and Brucker et al (5,500,012), and further in view of the teaching of Turovskiy et al (‘703).
The combination of the Deshpande and Brucker et al teachings with the Kasevich et al device has been addressed previously.  Kasevich et al provides a lumen for circulating a fluid, but fails to disclose multiple lumens for providing a cooling fluid.
Turovskiy et al discloses another device for ablating tissue with microwave energy as addressed above, and specifically disclose that it is known to provide multiple cooling lumens (Figure 25) to effectively cool the antenna along its length during operation of the device.
To have provided the Kasevich et al device, as modified by the teaching of Deshpande and Brucker et al, with multiple cooling lumens to cool the antenna evenly along its length would have been an obvious consideration for the skilled artisan in view of the teaching of Turovskiy et al.

Claims 40 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Berube (6,673,068)  in view of the teaching Deshpande (‘022).
Berube teaches a device for ablating tissue with microwave energy comprising an elongate body (25) having proximal and distal ends and a plurality of lumens, an antenna (64) located within one lumen and configured to emit microwave energy to ablate tissue, and at least one electrically conductive member (66) located in another lumen and disposed laterally from the antenna.  Berube fails to specifically teach the elongate body is formed from a synthetic resin.
As addressed above, Deshpande provides the teaching of forming catheter bodies from well-known synthetic resins such as polyurethane, and to have used such a material to form the Berube catheter would have been an obvious consideration for one of ordinary skill in the art.
Regarding claim 50, the conductive member (66) comprises a concavo-convex reflector (see Figure 4).
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prakash et al (6,878,147 and 2003/0109862), Zeiher (5,061,267), Brannan et al (8,292,881) and Bonn et al (8,965,536) disclose alternative ablation catheters using microwave antennas to ablate tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           Primary Examiner, Art Unit 3794